DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-21 are pending, claim 1 have been cancelled, and claims 2-21 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections
Claims 3-6, 13,  and 17-21 are objected to because of the following informalities:  
In claims 3-6, change “A medical connector” to “The medical connector”.
In claim 13, change “that electrically connected” to “that electrically connects”.
In claim 13, change “electrically that are connected” to “electrically connected”.
In claim 13, change “to second part” to “to the second part”.
In claims 17-21, change “An endoscope system” to “The endoscope system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “a medical imaging device” is unclear with respect “an image sensor” recited in claim 2. It is unclear if the medical imaging device is a separate feature to the image sensor.
Regarding claim 21, the preamble recites “claim 26” which is unclear. It is unclear since there is no claim 26 recited. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 is dependent on claim 26. There is no claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Unsai (US 2009/0259101), in view of Ogasawara (US 2010/0265350).
Regarding claim 2, Unsai discloses a medical connector (51, figure 3) comprising: a first connecting member (see 47, figure 3) having an outer frame (see tube 47, figure 3) and a plurality of signal transmission paths (42 and 44, figure 3) provided in an interior of the outer frame; a first printed board (38 or 39, figure 3) coupled to a first part of the signal transmission paths (see 42 or 44, figure 3), an electrical signal (electrically connected…receives a signal from…[0020]) being output from an image sensor ([0020]); and a second printed board (38 or 39, figure 3) coupled to a second part of the signal transmission paths (see 42 or 44, figure 3) different from the first part of the signal transmission paths, wherein the first printed board and the second printed board are three-dimensionally arranged (see figure 3). Pelchy is silent regarding the first printed board on which is mounted a photoelectric converter configured to convert an electrical signal into an optical signal.
Ogasawara teaches a solid-state image pickup element (1a, figure 1) with a pixel unit (10a, figure 1) which converts light into electric signals. A/D converter (11a, figure 2) performs A/C conversion on the pixel signals and are transmitted to the optical communication unit (12a, figure 2). The optical communication unit (12a, figure 2) converts the digitized pixel data into optical signals to be output ([0082]). A signal processing apparatus receives optical signals through the optical communication unit (30a, figure 2), which converts pixel data input as the optical signals into electric signals to be output ([0072]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the connector of Unsai with the solid-state image pickup element (1a, figure 2), specifically the A/D converter (11a, figure 2) and optical communication unit (12a, figure 2), and the signal processing apparatus (3a, figure 2) as taught by Ogasawara. Doing so would allow for high-speed transmission of signals ([0016]). The modified system would have the first printed board on which is mounted a photoelectric converter (12a, figure 2 | [0082]; Ogasawara) configured to convert the electrical image signal into an optical signal.
Regarding claim 10, Unsai further discloses the second printed board is formed of a flexible substrate (FPC, flexible printed circuit board [0016]), at least part of which is bendable (see figure 3).  

Claim(s) 2-9, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pelchy (US 5,754,313), in view of Ogasawara (US 2010/0265350).
Regarding claim 2, Pelchy discloses a medical connector (11, figure 1) comprising: a first connecting member (see 11, figure 1) having an outer frame (see outer frame/tube 11, figure 1) and a plurality of signal transmission paths (33, figure 2) provided in an interior of the outer frame; a first printed board (27 or 28, figure 2 | see 54-55 in figure 4 and 61-62 figure 6) coupled to a first part of the signal transmission paths (see 33, figure 2), an electrical signal (electric read out signals; Col. 3, lines 12-13) being output from an image sensor (imager 20, figure 2); and a second printed board (27 or 28, figure 2) coupled to a second part of the signal transmission paths (see 33, figure 2) different from the first part of the signal transmission paths, wherein the first printed board and the second printed board are three-dimensionally arranged (see 27 -28, figure 2). Pelchy is silent regarding the first printed board on which is mounted a photoelectric converter configured to convert an electrical signal into an optical signal.
Ogasawara teaches a solid-state image pickup element (1a, figure 1) with a pixel unit (10a, figure 1) which converts light into electric signals. A/D converter (11a, figure 2) performs A/C conversion on the pixel signals and are transmitted to the optical communication unit (12a, figure 2). The optical communication unit (12a, figure 2) converts the digitized pixel data into optical signals to be output ([0082]). A signal processing apparatus receives optical signals through the optical communication unit (30a, figure 2), which converts pixel data input as the optical signals into electric signals to be output ([0072]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the connector of Pelchy with the solid-state image pickup element (1a, figure 2), specifically the A/D converter (11a, figure 2) and optical communication unit (12a, figure 2), and the signal processing apparatus (3a, figure 2) as taught by Ogasawara. Doing so would allow for high-speed transmission of signals ([0016]). The modified system would have the first printed board on which is mounted a photoelectric converter (12a, figure 2 | [0082]; Ogasawara) configured to convert the electrical image signal into an optical signal.
Regarding claim 3, Pelchy and Ogasawara further discloses the optical signal output from the photoelectric converter is provided to the first part of the signal transmission paths (see arrows from 31a to 14a, figure 2; Ogasawara | input and output signals; Col. 4, lines 19-21; Pelchy).  
Regarding claim 4, Pelchy further discloses at least one electrical signal is received by the second printed board from the second part of the signal transmission paths (input and output signals; Col. 4, lines 19-21; Pelchy).  
Regarding claim 5, Pelchy further discloses the first printed board acts as a relay that electrically connects one or more first contacts (best seen with 24, figure 4; Pelchy) and the photoelectric converter, and the second printed board acts as a relay that electrically connects one or more second contacts and the second part of the signal transmission paths (see 24, figure 4), wherein the one or more first contacts are different than the one or more second contacts (figure 4).  
Regarding claim 6, Pelchy further discloses the one or more first contacts are configured to receive the electrical signal from a medical imaging device (see 20 and 24, figure 2; Pelchy).  
Regarding claim 7, Pelchy further discloses the first printed board and the second printed board are arranged in different planes (see 27-28, figure 2; 54-55 in figure 4; and 61-62 figure 6; Pelchy).  
Regarding claim 8, Pelchy further discloses the second printed board is angled with respect to the first printed board (see figure 6).  
Regarding claim 9, Pelchy further discloses at least part of the second printed board has a curved shape (see figure 6), and wherein at least part of the first printed board and at least part of the second circuit board are arranged in different planes (see figure 6).  
Regarding claim 11, Pelchy further discloses the first printed circuit board is formed of a rigid substrate (non-conductive material; Col. 3, lines 61-62; Pelchy | not meant to be bent/moved; Col. 4, lines 26-29) having a flat planar shape (see figure 2).  
Regarding claim 12, Pelchy further discloses at least part of the first printed board and at least part of the second printed board are arranged in an overlapping manner (see figures 2, 4, and 6; Pelchy).  
Regarding claim 13, Pelchy further discloses the second printed board includes a plurality of first lands (see 34, figure 3) that electrically connected to the second part of the signal transmission paths (see 33, figure 3) and constitute a first conductor pattern provided to the second printed circuit board and formed in a first area at a central area (can be the middle two 34, figure 3) on the surface of the second printed circuit board, and a plurality of second lands electrically that are connected to second part of the signal transmission paths and constitute a second conductor pattern provided to the second printed circuit board, and formed in a second area at other than the central area on the surface of the second printed circuit board (can be the outer four of 34, figure 3).  
Regarding claim 14, Pelchy further discloses the first area is the central area (see the middle two of 34, figure 3) and the second area is on both sides of the first area on the surface of the second printed board (see the outer four of 34, figure 3).  
Regarding claim 15, Pelchy further discloses each of the second part of the signal transmission paths is electrically connected to a corresponding pair of the first land and the second land which is adjacent to the first land (see 33 is corresponding paired to 34, figure 3; Pelchy), and wherein the first lands and the second lands of each of the pairs are formed to be lined up in an inclined direction (see inclined surface of 61-62, figure 6) on the surface of the second printed board.  
Regarding claim 16, Pelchy discloses an endoscope system (video endoscope, abstract) including: electrical imaging circuitry (imager 20, figure 2) configured to generate an electrical image signal; and a photoelectric composite module, separated from the electrical imaging circuitry by a wall (29, figure 2), that includes: a first connecting member (11, figure 1) having an outer frame (see 11, figure 1) and a plurality of signal transmission paths (33, figure 2) provided in an interior of the outer frame; a first printed board (27 or 28, figure 2) coupled to a first part of the signal transmission paths (see 33, figure 2); and a second printed board (27 or 28, figure 2) coupled to a second part of the signal transmission paths (see 33, figure 2) different from the first part of the signal transmission paths, wherein the first printed board and the second printed board are three-dimensionally arranged (see 27-28, figure 2). Pelchy is silent regarding the first printed board on which is mounted a photoelectric converter configured to convert the electrical image signal into an optical signal.
Ogasawara teaches a solid-state image pickup element (1a, figure 1) with a pixel unit (10a, figure 1) which converts light into electric signals. A/D converter (11a, figure 2) performs A/C conversion on the pixel signals and are transmitted to the optical communication unit (12a, figure 2). The optical communication unit (12a, figure 2) converts the digitized pixel data into optical signals to be output ([0082]). A signal processing apparatus receives optical signals through the optical communication unit (30a, figure 2), which converts pixel data input as the optical signals into electric signals to be output ([0072]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Pelchy with the solid-state image pickup element (1a, figure 2), specifically the A/D converter (11a, figure 2) and optical communication unit (12a, figure 2), and the signal processing apparatus (3a, figure 2) as taught by Ogasawara. Doing so would allow for high-speed transmission of signals ([0016]). The modified system would have the first printed board on which is mounted a photoelectric converter (12a, figure 2 | [0082]; Ogasawara) configured to convert the electrical image signal into an optical signal.
Regarding claim 17, Ogasawara further teaches control circuitry (16a and 33a, figure 2; Ogasawara) configured to convert the optical signal into a second electrical signal ([0072]).  
Regarding claim 18, Ogasawara further teaches the control circuitry is further configured to process the converted second electrical signal (see 34a, figure 2).  
Regarding claim 19, Pelchy and Ogasawara further discloses control circuitry configured to send control signals through the second part of the signal transmission paths (see arrows from 31a to 14a, figure 2; Ogasawara | input and output signals; Col. 4, lines 19-21; Pelchy).  
Regarding claim 21, Pelchy further discloses the endoscope system is a flexible endoscope system (can be maneuvered around sharp corners or bends; Col. 3, lines 3-5).   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pelchy (US 5,754,313) and Ogasawara (US 2010/0265350) as applied to claim 17 above, and further in view of Hu (US 2012/0310043).
Pelchy further discloses the photoelectric composite module and the control circuitry are connected by a composite cable (41, figure 2; Pelchy) comprising electrical signal cables (33, figure 2; Pelchy). Pelchy and Ogasawara are silent regarding optical fibers.
Hu teaches the well-known use of an image fiber to transmit the image of the observation object region to the outside of the observation object to be observed ([0005]). 
It would have been obvious to modify the composite cable with optical fibers as taught by Hu. Doing so would transmit the signal optically (image fiber to transmit the image [0005]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 14-16, 19, and 21 of U.S. Patent No. 9,810,898. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

2. A medical connector comprising: a first connecting member having an outer frame (claims 1 and 19) and a plurality of signal transmission paths provided in an interior of the outer frame (cable, claims 1 and 19); a first printed board coupled to a first part of the signal transmission paths and on which is mounted a photoelectric converter configured to convert an electrical signal into an optical signal (claims 1 and 19), the electrical signal being output from an image sensor (electrical signal, claim 1 | claim 19); and a second printed board coupled to a second part of the signal transmission paths different from the first part of the signal transmission paths (claims 1 and 19), wherein the first printed board and the second printed board are three-dimensionally arranged (claims 1 and 19).  
3. A medical connector according to claim 2, wherein the optical signal output from the photoelectric converter is provided to the first part of the signal transmission paths (claims 1 and 19).  
4. A medical connector according to claim 2, where at least one electrical signal is received by the second printed board from the second part of the signal transmission paths (relays, claims 1 and 19).  
5. A medical connector according to claim 2, wherein the first printed board acts as a relay that electrically connects one or more first contacts and the photoelectric converter (claims 1 and 19), and the second printed board acts as a relay that electrically connects one or more second contacts and the second part of the signal transmission paths (claims 1 and 19), wherein the one or more first contacts are different than the one or more second contacts (claim 7).  
6. A medical connector according to claim 5, wherein the one or more first contacts are configured to receive the electrical signal from a medical imaging device (claims 1 and 19).  
7. The medical connector according to claim 2, wherein the first printed board and the second printed board are arranged in different planes (claim 2).  
8. The medical connector according to claim 2, wherein the second printed board is angled with respect to the first printed board (claims 3).  
9. The medical connector according to claim 2, wherein at least part of the second printed board has a curved shape, and wherein at least part of the first printed board and at least part of the second circuit board are arranged in different planes (claims 2-3).  
10. The medical connector according to claim 2, wherein the second printed board is formed of a flexible substrate, at least part of which is bendable (claim 4).  
11. The medical connector according to claim 2, wherein the first printed circuit board is formed of a rigid substrate having a flat planar shape (claim 5).  
12. The medical connector according to claim 2, wherein at least part of the first printed board and at least part of the second printed board are arranged in an overlapping manner (claim 6).  
13. The medical connector according to claim 2, wherein the second printed board includes a plurality of first lands that electrically connected to the second part of the signal transmission paths and constitute a first conductor pattern provided to the second printed circuit board and formed in a first area at a central area on the surface of the second printed circuit board (claim 14), and a plurality of second lands electrically that are connected to second part of the signal transmission paths and constitute a second conductor pattern provided to the second printed circuit board, and formed in a second area at other than the central area on the surface of the second printed circuit board (claim 14).  
14. The medical connector according to claim 13, wherein the first area is the central area and the second area is on both sides of the first area on the surface of the second printed board (claims 14-15).  
15. The medical connector according to claim 14, wherein each of the second part of the signal transmission paths is electrically connected to a corresponding pair of the first land and the second land which is adjacent to the first land, and wherein the first lands and the second lands of each of the pairs are formed to be lined up in an inclined direction on the surface of the second printed board (claim 16).  
16. An endoscope system (claim 21) including: electrical imaging circuitry (image sensor, claim 21) configured to generate an electrical image signal (electrical signal, claim 21); and a photoelectric composite module (claim 21), separated from the electrical imaging circuitry by a wall (outer frame, claim 21), that includes: a first connecting member (claim 21) having an outer frame (claim 21) and a plurality of signal transmission paths (cable, claim 21) provided in an interior of the outer frame; a first printed board coupled to a first part of the signal transmission paths and on which is mounted a photoelectric converter configured to convert the electrical image signal into an optical signal (claim 21); and a second printed board coupled to a second part of the signal transmission paths different from the first part of the signal transmission paths (claim 21), wherein the first printed board and the second printed board are three-dimensionally arranged (claim 21).  

Claims 2-6 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 22, and 24-29 of U.S. Patent No. 11,036,041. Although the claims at issue are not identical, they are not patentably distinct from each other because:
2. A medical connector comprising: a first connecting member having an outer frame (claim 22) and a plurality of signal transmission paths provided in an interior of the outer frame (wire, claim 15); a first printed board coupled to a first part of the signal transmission paths and on which is mounted a photoelectric converter configured to convert an electrical signal into an optical signal (claim 15), the electrical signal being output from an image sensor (electrical signal, claim 15); and a second printed board coupled to a second part of the signal transmission paths different from the first part of the signal transmission paths (claim 15), wherein the first printed board and the second printed board are three-dimensionally arranged (claim 15).  
3. A medical connector according to claim 2, wherein the optical signal output from the photoelectric converter is provided to the first part of the signal transmission paths (claim 15).  
4. A medical connector according to claim 2, where at least one electrical signal is received by the second printed board from the second part of the signal transmission paths (claim 15).  
5. A medical connector according to claim 2, wherein the first printed board acts as a relay that electrically connects one or more first contacts and the photoelectric converter (claim 15), and the second printed board acts as a relay that electrically connects one or more second contacts and the second part of the signal transmission paths (claim 15), wherein the one or more first contacts are different than the one or more second contacts (claim 15).  
6. A medical connector according to claim 5, wherein the one or more first contacts are configured to receive the electrical signal from a medical imaging device (claim 15).  
16. An endoscope system (claim 24) including: electrical imaging circuitry (claim 24) configured to generate an electrical image signal (claim 24); and a photoelectric composite module (claim 24), separated from the electrical imaging circuitry by a wall (claim 24), that includes: a first connecting member (photoelectric composite module, claim 24) having an outer frame (claim 24) and a plurality of signal transmission paths (wire, claim 24) provided in an interior of the outer frame; a first printed board coupled to a first part of the signal transmission paths and on which is mounted a photoelectric converter configured to convert the electrical image signal into an optical signal (claim 24); and a second printed board coupled to a second part of the signal transmission paths different from the first part of the signal transmission paths (claim 24), wherein the first printed board and the second printed board are three-dimensionally arranged (claim 24).  
17. An endoscope system according to claim 16, further comprising control circuitry configured to convert the optical signal into a second electrical signal (claim 25).  
18. An endoscope system according to claim 17, wherein the control circuitry is further configured to process the converted second electrical signal (claim 26).  
19. An endoscope system according to claim 16, further comprising control circuitry configured to send control signals through the second part of the signal transmission paths (claim 28).  
20. An endoscope system according to claim 17, wherein the photoelectric composite module and the control circuitry are connected by a composite cable comprising optical fibers and electrical signal cables (claim 27).  
21. An endoscope system according to claim 26, wherein the endoscope system is a flexible endoscope system (claim 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zen (US 2013/0169777), Kamei (US 2013/0258183), and Irion (US 2002/0080233), and Soltyk (US 6,635,865).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        December 16, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795